COBB, Judge,
concurring in part and dissenting in part.
I concur to affirm the appellant’s conviction. However, because the § 13A-12-250 and § 13A-12-270, Ala.Code (1975), enhancements were applied, I would reverse the sentence and remand the case for re-sentencing in accordance with Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] - So.2d - (Ala.Crim.App.2001), with which I concurred as to this issue. As to those points on which I disagree with Judge Shaw, see my special writing in Poole, - So.2d at -.